                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 1 of 7




                                      1   John C. Grugan (PA 83148)
                                          gruganj@ballardspahr.com
                                      2   (admitted pro hac vice)
                                          Thomas F. Burke (PA 320311)
                                      3   burket@ballardspahr.com
                                          (admitted pro hac vice)
                                      4   BALLARD SPAHR LLP
                                          1735 Market St., 51st Floor
                                      5   Philadelphia, PA 19103-7599
                                          Telephone: (215) 864-8500
                                      6   Facsimile: (215) 864-8999

                                      7   Marcos D. Sasso (SBN 228905)
                                          sassom@ballardspahr.com
                                      8   BALLARD SPAHR LLP
                                          2029 Century Park East, Suite 1400
                                      9   Los Angeles, CA 90067-2915
                                          Telephone: (424) 204-4400
                                     10   Facsimile: (424) 204-4350

                                     11   Attorneys for Defendant Pennsylvania
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                          Higher Education Assistance Agency
                                     12
       Ballard Spahr LLP




                                     13
                                                                    UNITED STATES DISTRICT COURT
                                     14
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                     15
                                          THE PEOPLE OF THE STATE OF               )
                                     16   CALIFORNIA, by and through the           ) Case Number: 20-cv-03150-MMC
                                          Commissioner of Business Oversight,      )
                                     17                                            ) JOINT CASE MANAGEMENT
                                                               Plaintiff,
                                     18                                            ) STATEMENT AND [PROPOSED] ORDER
                                                        v.                         )
                                     19                                            )
                                          PENNSYLVANIA HIGHER EDUCATION            )
                                     20   ASSISTANCE AGENCY, d/b/a Fedloan,        )
                                                                                   )
                                     21                        Defendant.          )
                                     22                                            )
                                                                                   )
                                     23                                            )

                                     24

                                     25

                                     26

                                     27

                                     28


                                              JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 2 of 7




                                      1
                                                 The Parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT
                                      2
                                          STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the
                                      3
                                          Northern District of California and Civil Local Rule 16-9.
                                      4
                                                         Jurisdiction & Service
                                      5
                                                 For the reasons stated in Defendant’s Notice of Removal (ECF No. 1), this Court has
                                      6
                                          subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1442(a)(1). The Parties are
                                      7
                                          not aware of issues regarding personal jurisdiction or venue. No parties remain to be served.
                                      8
                                                         Facts
                                      9
                                                 For a thorough description of the facts, the Parties refer the Court to the factual summaries
                                     10
                                          contained in the briefing on Defendant’s pending motion to dismiss. See ECF No. 10, at 3–10;
                                     11
Los Angeles, California 90067-2915




                                          ECF No. 19, at 2–7. For purposes of this joint statement, the Parties submit the following summary:
2029 Century Park East, Suite 1400




                                     12
                                                 In 2009, the U.S. Department of Education (the Department) exercised its federal statutory
       Ballard Spahr LLP




                                     13
                                          authority to designate defendant Pennsylvania Higher Education Assistance Agency (PHEAA) as
                                     14
                                          a federal student loan servicer. In 2016, the California Legislature passed the California Student
                                     15
                                          Loan Servicing Act (CSLSA), California Financial Code § 28100 et seq., which states that
                                     16
                                          Plaintiff, the Commissioner of Business Oversight (DBO), has authority to grant or deny licenses
                                     17
                                          to student loan servicers operating within the State of California, and to enjoin unlicensed servicers
                                     18
                                          from operating within the State. CSLSA also states that the DBO has the authority to examine and
                                     19
                                          seize all records held by applicants or licensees and to penalize noncompliance with its orders
                                     20
                                          through imposition of fines, as well as revocation or suspension of licenses.
                                     21
                                                 In December 2019, the DBO announced that it intended to examine the books and records
                                     22
                                          of PHEAA, which serves, pursuant to a contract with the Department, as the exclusive servicer for
                                     23
                                          the Teacher Education Assistance for College and Higher Education (TEACH) Program, 20 U.S.C.
                                     24
                                          §§ 1070g–1070g-4. The TEACH Program funds grants for college students who have committed
                                     25
                                          to teaching after graduation in specified high-need subjects in low-income areas. PHEAA’s
                                     26
                                          contract with the Department specifies that all federal records in its possession are the property of
                                     27
                                          the Department and that PHEAA, as a federal contractor, is subject to the mandates of the federal
                                     28
                                                                                            1
                                              JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 3 of 7




                                      1
                                          Privacy Act, which criminalizes the disclosure of government records containing personal
                                      2
                                          information unless an enumerated exception applies.
                                      3
                                                 Between January 2020 and April 2020, the DBO demanded that PHEAA produce TEACH-
                                      4
                                          related records for inspection; PHEAA stated that it was unable to comply with the DBO’s
                                      5
                                          demands because of its federal obligations; and the Department informed the DBO that PHEAA
                                      6
                                          was not permitted to produce the records at issue. The DBO stands by its demand and filed the
                                      7
                                          instant suit for declaratory and injunctive relief and penalties.
                                      8
                                                         Legal Issues
                                      9
                                                 For a thorough description of the legal issues presented, the Parties refer the Court to the
                                     10
                                          briefing on Defendant’s pending motion to dismiss. See ECF No. 10; ECF No. 19; ECF No. 20.
                                     11
Los Angeles, California 90067-2915




                                          For purposes of this joint statement, the Parties submit the following summary:
2029 Century Park East, Suite 1400




                                     12
                                                    Whether CSLSA is preempted as to federal student loan servicers as a matter of
       Ballard Spahr LLP




                                     13
                                                     obstacle preemption;
                                     14
                                                    Whether CSLSA is preempted as to federal student loan servicers as a matter of
                                     15
                                                     impossibility preemption; and
                                     16
                                                    Whether the DBO’s claims are barred by the intergovernmental immunity doctrine.
                                     17
                                                         Motions
                                     18
                                                 Defendant filed a motion to dismiss the Complaint on May 15, 2020. The motion is fully
                                     19
                                          briefed and ripe for disposition. The parties anticipate filing motions for summary judgment in the
                                     20
                                          event that the matter is not resolved on the pending motion to dismiss.
                                     21
                                                         Amendment of Pleadings
                                     22
                                                 The Parties do not currently anticipate revisions to the parties, claims, or defenses. The
                                     23
                                          Parties propose that the deadline for amending the pleadings without further leave of court be set
                                     24
                                          for 30 days following resolution of the pending motion to dismiss.
                                     25
                                                         Evidence Preservation
                                     26
                                                 The Parties have reviewed the Guidelines Relating to the Discovery of Electronically
                                     27
                                          Stored Information (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P.
                                     28
                                                                                            2
                                               JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 4 of 7




                                      1
                                          26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
                                      2
                                          reasonably evident in this action.
                                      3
                                                         Disclosures
                                      4
                                                 The Parties intend to comply with the initial disclosure requirements of Fed. R. Civ. P. 26
                                      5
                                          by exchanging initial disclosures on or before October 5, 2020, which is 14 days after the Parties’
                                      6
                                          Rule 26(f) conference on September 21, 2020.
                                      7
                                                         Discovery
                                      8
                                                 No discovery has been taken to date. The Parties expect that the scope of discovery will be
                                      9
                                          minimal. The Parties will enter into a stipulated e-discovery order and a proposed discovery plan
                                     10
                                          pursuant to Fed. R. Civ. P. 26(f) in the event that discovery appears necessary. The Parties have
                                     11
Los Angeles, California 90067-2915




                                          not identified any discovery disputes at this time.
2029 Century Park East, Suite 1400




                                     12
                                                         Class Actions
       Ballard Spahr LLP




                                     13
                                                 This matter is not a class action.
                                     14
                                                         Related Cases
                                     15
                                                 The Parties agree that there are no related cases or proceedings pending before another
                                     16
                                          judge of this court, or before another court or administrative body.
                                     17
                                                         Relief
                                     18
                                                 Plaintiff seeks the following relief in the Complaint:
                                     19
                                                 (1) Pursuant to California Financial Code section 28168, subdivision (a), a preliminary and
                                     20
                                          permanent injunction compelling Defendant and its officers, directors, successors in interest,
                                     21
                                          controlling persons, agents, employees, attorneys in fact, and all other persons acting in concert or
                                     22
                                          participating with them, or any of them, to comply with section 28130, subdivisions (b), (c), and
                                     23
                                          (d) of the Financial Code, and to file with the commissioner a required report, to comply with an
                                     24
                                          order of the commissioner, and to submit to a periodic examination of the Commissioner in his
                                     25
                                          exercise of authority to examine and control the books, records, and documents of the licensee
                                     26
                                          under Financial Code sections 28108, subdivisions (a) and (b), and 28154, subdivision (a).
                                     27
                                                 (2) Pursuant to California Code of Civil Procedure section 1060, subdivision (a), a judicial
                                     28
                                          declaration that: a. Defendant must comply at all times with all provision of California’s Student
                                                                                         3
                                              JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 5 of 7




                                      1
                                          Loan Servicing Act and the regulations promulgated therein, with respect to all student loans that
                                      2
                                          Defendant services in the State of California, including federal loans; and (b) The Commissioner
                                      3
                                          of Business Oversight has the power and authority to administer and enforce all provisions of
                                      4
                                          California’s Student Loan Servicing Act and the regulations promulgated therein, which includes
                                      5
                                          but is not limited to, conduct investigations and examinations of document, book and records
                                      6
                                          relating to; require reporting of; and levy annual pro-rata assessments based on, all student loans
                                      7
                                          servicing activity in the state of California, including federal loans.
                                      8
                                                 (3) Penalties in the amount of $2,500 per violation as set forth in Financial Code § 28172,
                                      9
                                          in an amount according to proof.
                                     10
                                                 (4) Any other relief deemed just and proper by this Court.
                                     11
Los Angeles, California 90067-2915




                                                 Defendant submits that if liability is established, any penalty should be calculated on the
2029 Century Park East, Suite 1400




                                     12
                                          basis of a single violation for no more than $2,500.
       Ballard Spahr LLP




                                     13
                                                         Settlement and ADR
                                     14
                                                 The Parties agree that there are no prospects for settlement or ADR at this time. Resolution
                                     15
                                          of Defendant’s pending motion to dismiss may facilitate a resolution.
                                     16
                                                         Consent to Magistrate Judge For All Purposes
                                     17
                                                 The Parties do not consent to have a magistrate judge conduct all further proceedings
                                     18
                                          including trial and entry of judgment.
                                     19
                                                         Other References
                                     20
                                                 The Parties agree that this case is not suitable for reference to binding arbitration, a special
                                     21
                                          master, or the Judicial Panel on Multidistrict Litigation.
                                     22
                                                         Narrowing of Issues
                                     23
                                                 The Parties agree that the relevant issues subject to potential narrowing are currently before
                                     24
                                          the Court based on Defendant’s pending motion to dismiss the Complaint.
                                     25
                                                         Expedited Trial Procedure
                                     26
                                                 The Parties agree that this is not the type of case that can be handled under the Expedited
                                     27
                                          Trial Procedure of General Order 64, Attachment A.
                                     28
                                                                                             4
                                               JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 6 of 7




                                      1
                                                          Scheduling
                                      2
                                                  No ADR or expert testimony are expected. The Parties propose the following schedule:
                                      3
                                                          Fact discovery cutoff: February 12, 2021
                                      4
                                                          Deadline for dispositive motions: March 12, 2021
                                      5
                                                          Pretrial conference: June 11, 2021
                                      6
                                                          Trial: June 25, 2021
                                      7
                                                          Trial
                                      8
                                                  The parties expect this case to be resolved on Defendant’s pending motion to dismiss the
                                      9
                                          Complaint or on a subsequent motion for summary judgment. In the event that the case proceeds
                                     10
                                          to trial, the Parties expect that the case will be tried to the court and will require no more than three
                                     11
Los Angeles, California 90067-2915




                                          days.
2029 Century Park East, Suite 1400




                                     12
                                                          Disclosure of Non-party Interested Entities or Persons
       Ballard Spahr LLP




                                     13
                                                  Neither Party has filed the “Certification of Interested Entities or Persons” described by
                                     14
                                          Civil Local Rule 3-15 because the Parties consist of governmental entities or agencies. Apart from
                                     15
                                          the State of California and the Commonwealth of Pennsylvania, neither Party has any persons,
                                     16
                                          firms, partnerships, corporations (including parent corporations) or other entities having either: (i)
                                     17
                                          a financial interest in the subject matter in controversy or in a party to the proceeding; or (ii) any
                                     18
                                          other kind of interest that could be substantially affected by the outcome of the proceeding.
                                     19
                                                          Professional Conduct
                                     20
                                                  All attorneys of record for the Parties have reviewed the Guidelines for Professional
                                     21
                                          Conduct for the Northern District of California.
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                             5
                                               JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
                                             Case 3:20-cv-03150-MMC Document 26 Filed 09/30/20 Page 7 of 7




                                      1
                                                          Other
                                      2
                                                   The Parties have identified no other matters for the Court’s attention at this time.
                                      3
                                            Dated: September 30, 2020                  /s/ Paul Yee
                                      4                                                      Paul Yee

                                      5                                                      Attorney for Plaintiff the California
                                                                                             Department of Business Oversight
                                      6

                                      7

                                      8
                                            Dated: September 30, 2020                  /s/ Marcos D. Sasso
                                      9                                                     Marcos D. Sasso

                                     10                                                     Attorney for Defendant Pennsylvania
                                                                                            Higher Education Assistance Agency
                                     11
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12                                    CASE MANAGEMENT ORDER
       Ballard Spahr LLP




                                     13
                                          The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
                                     14
                                          as the Case Management Order for this case and all parties shall comply with its provisions. [In
                                     15
                                          addition, the Court makes the further orders stated below:]
                                     16

                                     17
                                                   IT IS SO ORDERED.
                                     18
                                     19   Dated:                                  _____________________________________________
                                                                                  UNITED STATES DISTRICT JUDGE
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                             6
                                              JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER Case No. 20-cv-03150-MMC
